[Cite as State v. Middleton, 2021-Ohio-3498.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                    No. 20AP-196
v.                                                :             (C.P.C. No. 18CR-5966)

Damar D. Middleton,                               :           (REGULAR CALENDAR)

                 Defendant-Appellant.             :




                                            D E C I S I O N

                                   Rendered on September 30, 2021


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellee.

                 On brief: Wolfe Law Group, LLC, and Stephen T. Wolfe, for
                 appellant.

                   APPEAL from the Franklin County Court of Common Pleas
No. 20AP-196                                                                                                   2


DORRIAN, P.J.

        {¶ 1} Defendant-appellant, Damar D. Middleton, appeals a March 5, 20201 entry
of the Franklin County Court of Common Pleas retaining jurisdiction over him pursuant to
R.C. 2945.39 and 5122.01(B)(1), (3), and (4). For the reasons that follow, we affirm.
I. Facts and Procedural History
        {¶ 2} On December 6, 2018, appellant was indicted by a Franklin County Grand
Jury and charged with eight felony offenses related to two separate incidents that occurred
on May 13 and 17, 2017.
        {¶ 3} According to the indictment, appellant was charged with aggravated robbery,
pursuant to R.C. 2911.01, a felony in the first degree; robbery, pursuant to R.C. 2911.02, a
felony in the second degree; and robbery, pursuant to R.C. 2911.02, a felony in the third
degree; related to an incident that occurred on May 13, 2017 with the prosecuting witness
named as Jhad Adi.
        {¶ 4} According to the indictment, appellant was also charged with aggravated
burglary, pursuant to R.C. 2911.11, a felony in the first degree; aggravated robbery, pursuant
to R.C. 2911.01, a felony in the first degree; robbery, pursuant to R.C. 2911.02, a felony in
the second degree; robbery, pursuant to R.C. 2911.02, a felony in the third degree; and

1 Subsequent to the March 5, 2020 entry, on March 10, 2020, the trial court filed another entry wherein the

court reiterated its findings that: (1) appellant remained incompetent and there is not a substantial probability
that he will become competent if provided with further treatment, (2) clear and convincing evidence
established appellant committed the offenses with which he was charged, (3) clear and convincing evidence
established appellant is mentally ill subject to court order, and (4) the court had announced its decision on
the issue of continuing jurisdiction in the March 5, 2020 entry. Accordingly, the court ordered appellant be
committed, pursuant to R.C. 2945.39(D)(1), to the Columbus Developmental Center ("CDC"), which the court
found to be the least restrictive commitment available consistent with public safety and appellant's welfare.
We construe the March 10, 2020 order to be the final appealable order, thereby making the March 5, 2020
order appealable. We follow the precedent in State v. Williams, 126 Ohio St.3d 65, 2010-Ohio-2453, State v.
Decker, 10th Dist. No. 16AP-684, 2020-Ohio-1464, and State v. Ellison, 10th Dist. No. 17AP-328, 2018-Ohio-
1835, as examples of cases where this court or the Supreme Court of Ohio have accepted for review trial court
determinations to retain jurisdiction of a case finding a defendant not competent, not restorable, and mentally
ill subject to court order pursuant to R.C. 2945.39(A). Furthermore, notwithstanding R.C. 2945.39(A) orders
differ from R.C. 2945.38 orders, we find to be instructive State v. Muncie, 91 Ohio St.3d 440, 446, 451 (2001),
finding an order pursuant to R.C. 2945.38 to force medication for restoration to be a final appealable order
pursuant to R.C. 2505.02(B)(4) as a "provisional remedy," and State v. Upshaw, 110 Ohio St.3d 189, 2006-
Ohio-4253, ¶ 19, finding an order pursuant to R.C. 2945.38 to commit to an institution for restoration to be a
final appealable order pursuant to R.C. 2505.02(B)(4) as a provisional remedy. Finally, we acknowledge this
court's holding in State v. Janney, 55 Ohio App.2d 257 (10th Dist.1977), that a finding of not guilty by reason
of insanity pursuant to what appears to be a prior version of R.C. 2945.39 is not a final judgment or order
appealable to a court of appeals. We distinguish this case on two grounds: first, the case before us involves a
finding of incompetency not insanity, and second, the case was decided prior to when R.C. 2505.02 was
amended to include division (B)(4) regarding an order that grants or denies a provisional remedy.
No. 20AP-196                                                                                                  3


kidnapping, pursuant to R.C. 2905.01, a felony in the first degree; related to an incident
that occurred on May 17, 2017 with the prosecuting witness named as Jonathan Small. The
indictment included a three-year firearm specification associated with the charges related
to the May 17, 2017 offenses.
        {¶ 5} On January 19, 2019, appellant filed a motion for a competency evaluation
pursuant to R.C. 2945.37. The trial court granted the motion under R.C. 2945.371 pursuant
to an entry filed January 23, 2019. Dr. Danielle Martines with Netcare Forensic Center
evaluated appellant and, according to her report dated April 18, 2019, found appellant has
an intellectual disability within the moderate range and further that he has a mental illness.
Dr. Martines found that as a result of appellant's intellectual disability, he was presently
incapable of understanding the nature and objective of the proceedings against him or
assisting in his defense. Counsel for plaintiff-appellee, State of Ohio, and appellant,
respectively, stipulated to Dr. Martines' report on April 29, 2019 pursuant to R.C.
2945.37(E).
        {¶ 6} Thereafter, on May 1, 2019, pursuant to R.C. 2945.371(H), the trial court
ordered appellant undergo a separate intellectual disability evaluation to be conducted by
the director of developmental disabilities based on the findings in Dr. Martines' report. Dr.
Kristin Rasmussen, supervising psychologist at the Columbus Developmental Center
("CDC"), evaluated appellant and prepared a report dated May 30, 2019.
        {¶ 7} On June 17, 2019, a hearing was held before the trial court concerning the
information contained in Dr. Rasmussen's report.2 At that time, counsel for the state and
appellant stipulated to the contents of Dr. Rasmussen's report pursuant to R.C. 2945.37(E).
Based on the evidence presented at the hearing and the parties' stipulations, the court found
that at the time of the hearing, appellant was mentally ill, had an intellectual disability, level
not identifiable other than being borderline to mild range, did not understand the nature
or objective of the proceedings against him, and was unable to assist in his defense at the
time. Further, the trial court noted it was not able at that time to determine whether there



2 A transcript of this proceeding was not included in the record sent to this court on appeal. Therefore, we
gather the information regarding this hearing from the trial court's entry filed June 18, 2019. Furthermore,
there is no dispute as to the proceedings that took place, nor are the issues determined at that juncture of the
case pertinent to the issues on appeal in the instant matter.
No. 20AP-196                                                                                             4


was a substantial probability that appellant would become competent to stand trial within
one year if he is provided a course of treatment. The trial court ordered continuing
evaluation and treatment, not to exceed four months, and on consideration of appellant's
level of dangerousness to himself and others, the need for security and the type of crimes
involved, further ordered appellant to be placed at a facility operated by the Ohio
Department of Developmental Disabilities ("ODDD").
        {¶ 8} Dr. Rasmussen filed a second report, dated October 30, 2019, detailing her
evaluation of appellant conducted on October 29, 2019.3 In her report, Dr. Rasmussen
provided that, in her opinion, there was not a substantial probability that appellant could
be restored to competency if provided with further treatment. Dr. Rasmussen also opined
appellant continues to be mentally ill, however he is not a person with an intellectual
disability as defined in R.C. 5123.01(O). Counsel for the state and appellant stipulated to
Dr. Rasmussen's finding that despite a course of treatment, appellant remained
incompetent and there is not a substantial probability he will become competent if provided
with further treatment.
        {¶ 9} The trial court held evidentiary hearings on January 14 and 21, 2020 on the
state's request for an order declaring appellant subject to the continuing jurisdiction of the
court for purposes of commitment for mental health treatment on grounds there was clear
and convincing evidence that appellant committed the crimes with which he was charged
and is a mentally ill person subject to court order pursuant to R.C. 2945.39(A)(2)(a) and
(b). See R.C. 2945.39(D). Although appellant did not contest he was not competent to
stand trial, he did not agree the trial court could retain jurisdiction over him.
        {¶ 10} The trial court heard testimony from two co-defendants, one victim, and one
detective regarding the criminal offenses that occurred on May 13 and 17, 2017 for which
appellant was indicted. Below we summarize the facts of the May 13, 2017 incident first,
then the facts of the May 17, 2017 incident.
        {¶ 11} Regarding the May 13, 2017 incident, Brooke Murphy testified she used the
app "OfferUp" in May 2017 to sell her iPhone she no longer wanted. According to Murphy's
testimony, she did not personally arrange the sale, but her then-boyfriend, Anthony James,

3According to the trial court's March 10, 2020 entry, counsel for the state and appellant stipulated to Dr.
Rasmussen's finding that despite a course of treatment, appellant remained incompetent and there is not a
substantial probability that appellant will become competent if provided with further treatment.
No. 20AP-196                                                                              5


told Murphy she was to meet with someone who wanted to buy her phone and afterward
she would receive "a free $100." (Tr. at 36.) Murphy, James, and appellant, who according
to Murphy was also a friend of hers and James at the time, drove to an apartment complex
in North Columbus, Franklin County, Ohio to meet Adi who was to buy Murphy's iPhone.
Murphy dropped James and appellant off at the front of Adi's apartment complex at James'
request, while Murphy drove to the back of the apartment complex to meet Adi. Murphy
testified Adi got into her car and the two had a conversation until Murphy saw James and
appellant walk up to her car. Murphy testified either James or appellant opened her
passenger side car door, and Adi attempted to run; however, James and appellant caught
up with Adi. Murphy explained she did not know what happened thereafter but she "knew
something bad was going to happen." (Tr. at 42.) Murphy testified she felt her car move
and therefore believed a physical altercation ensued. Once James and appellant returned
to Murphy's car, they had an iPhone and a wallet they did not have prior to meeting Adi.
According to Murphy, the purpose of the advertisement on OfferUp was to take Adi's
money.
       {¶ 12} Detective Kenneth Kirby with the Columbus Police Department Robbery
Unit also testified. Through the course of his investigation of the May 13, 2017 incident,
Detective Kirby met Adi a few days after the robbery and Adi provided photographs
reflecting injuries he sustained in the incident and details of the robbery. Detective Kirby
testified Adi informed him he arranged to meet Murphy through OfferUp to purchase a cell
phone. Adi explained he met with Murphy in her car in the parking lot of his apartment
complex and asked to look at her phone. At the same time, the passenger side door of
Murphy's car opened and Adi was dragged from the car and assaulted. Adi told Detective
Kirby he was at one point able to run across the parking lot away from the men, however,
he was tackled and again assaulted and his property was taken from his pockets. According
to what Adi reported to Detective Kirby, Adi briefly lost consciousness while on the ground
of the parking lot.
       {¶ 13} At the time of the meeting, Detective Kirby observed marks and abrasions on
Adi from the incident. Adi provided Murphy's cell phone number and a picture of Murphy
from Facebook to Detective Kirby. The information provided by Adi would later identify
No. 20AP-196                                                                                  6


Murphy. Adi identified Murphy as an individual involved in the incident; however, he did
not identify appellant in a photo array.
       {¶ 14} Regarding the May 17, 2017 incident, Small testified he met a woman named
Alexandria James, who was later identified as Murphy, on the dating app "Plenty of Fish"
in May 2017, and ultimately invited her to his apartment located in Grove City, Ohio. Small
testified that 15 minutes after Murphy arrived, someone knocked at his apartment door.
Murphy told Small the person knocking was her brother; however, according to Small, once
they opened the door, five or six black males rushed into his apartment. Small recalled once
the group entered his apartment, he was punched in the head and struck a few times with
a golf club. He was then held down by one of the men in front of his washer and dryer;
unable to move. While being held down, Small testified he was struck a few times and
repeatedly hit with a golf club by one of the individuals. Small testified the group brought
the golf club to his apartment because he does not own golf clubs and did not recognize the
golf club with which he was hit. He testified the golf club broke in half during the beating.
A picture of the broken club was identified and admitted into evidence.
       {¶ 15} Small explained that while he was held by one of the individuals he turned
his head away to avoid being struck in the face and was not able to observe all that occurred
in his apartment. Small testified he was threatened he would be killed if he looked at
anyone, indicating they had a gun, however Small testified he never saw a gun.
       {¶ 16} Small testified he believes the group came to his apartment to rob him and
that the following items were taken by the group during their time in his apartment: a T.V.,
approximately five jerseys, a couple bracelets and necklaces, a gold watch, and at least $500
in cash. The cash stolen from Small was in his wallet, which was removed from his pants
pocket at the time of the robbery, and the remaining stolen items were from his bedroom.
Small testified he did not give the individuals permission to enter his apartment or remove
his personal belongings, including his wallet.
       {¶ 17} According to Small, Murphy left once the door opened and the first person
entered his apartment. Small believes the group was in his apartment for about three
minutes and then left. The last man to leave was the one holding Small and Small testified
the person threatened to kill him if he followed them out the door. Small testified he chased
the group and observed them split into two vehicles; the first vehicle was a "little, like, Ford
No. 20AP-196                                                                                 7


Escort," and the second a black or blue Ford SUV or Expedition. (Tr. at 21.) Small called
police and read the license plate of the second vehicle to law enforcement before he fell to
the ground.
       {¶ 18} Small testified he suffered physical injuries as a result of the robbery in his
apartment; including bruises on his back, almost a black eye, a large lump on the back of
his head, bruising, and a cut to his hand. In addition to the physical injuries suffered, Small
testified that since the robbery he suffers from paranoia and fear.
       {¶ 19} Murphy testified she met Small on Plenty of Fish in May 2017. Murphy
testified she visited Small's apartment, and that she drove James and appellant in a Ford
Focus, with two other males; Bryce Tanksley and Malcolm Taylor, who drove separately in
Tanksley's vehicle to Small's apartment. Murphy testified she was told by the group to go
into Small's apartment and wait until there was a knock at the door. Murphy testified
appellant, Tanksley, and Taylor entered Small's apartment, but she did not see James enter
the apartment. The next time Murphy saw the group she testified they were running out of
the apartment and Taylor was carrying a T.V.
       {¶ 20} Tanksley testified that in May 2017 he was friends with Murphy, James,
appellant, and Taylor. Tanksley further testified that he spoke with James and as a result
of the conversation, as directed by James, he drove his Ford Explorer with Taylor to an
apartment complex located in Grove City to what Tanksley believed was to be a fight that
turned into a robbery. According to Tanksley, he and Taylor met appellant and James in
the parking lot of the apartment complex and Murphy was not present. Tanksley testified
appellant and James had a golf club with them. According to Tanksley, the group walked
to an apartment and James knocked on the door. Murphy answered the apartment door
and fled.
       {¶ 21} Tanksley testified the group entered the apartment and fought with Small,
including striking Small with a golf club. Tanksley explained appellant and James stood in
front of Small during the incident holding him to the wall while fighting with him.
According to Tanksley, Taylor threatened to shoot Small if he moved, however, Tanksley
confirmed no one had a gun. Tanksley provided testimony similar to Small's in that the
group went through the apartment taking the same items testified to by Small, including
James reaching into Small's pocket to remove Small's wallet and appellant taking Small's
No. 20AP-196                                                                                 8


jerseys. Tanksley testified he stole a keychain and received $20 from James. Tanksley
testified the group was in Small's apartment for no more than two to three minutes.
Tanksley also testified Taylor took Small's T.V. and put it in the Explorer.
       {¶ 22} Detective Kirby also investigated the May 17, 2017 incident, describing it as a
home invasion, to which Murphy was also linked. Detective Kirby stated the May 17, 2017
incident had circumstances similar to the May 13, 2017 incident in that Murphy was the
account holder of the app that arranged her meeting with Small, and the suspects involved
in the incident were linked to Murphy as her acquaintances. Just as Adi did, Small provided
Murphy's cell phone number and a Facebook photograph of Murphy to Detective Kirby.
Detective Kirby was able to identify Tanksley as an individual involved in the incident from
the license plate information provided by Small. Small identified Murphy and Tanksley as
involved in the incident, but did not identify appellant in a photo array.
       {¶ 23} Based on the evidence and testimony presented at trial, the trial court found
clear and convincing evidence to establish appellant committed the offenses. See R.C.
2945.39(A)(2)(a).
       {¶ 24} Dr. Rasmussen also appeared before the trial court and testified to her
reports concerning her evaluations of appellant and her resulting opinions, the specifics of
which are detailed in our discussion of the assignment of error below.
       {¶ 25} Based on the testimony and evidence presented at trial, the trial court found
by clear and convincing evidence appellant to be mentally ill as defined by R.C. 5122.01(A)
and mentally ill subject to court order pursuant to R.C. 5122.01(B)(1), (3), and (4). See R.C.
2945.39(A)(2)(b).
       {¶ 26} In accord with its findings contained in its entry filed March 5, 2020, the trial
court granted the state's request to retain jurisdiction over appellant and, in weighing the
needs of public safety and the welfare of appellant, ordered appellant to be placed at CDC.
It is from the trial court's findings and order appellant filed this appeal.
II. Assignment of Error
       {¶ 27} Appellant assigns the following sole assignment of error for our review:
              The trial court erred when it found that it retained jurisdiction
              over Appellant.
No. 20AP-196                                                                                 9


III. Analysis
       A. Applicable Law
       {¶ 28} "Under R.C. 2945.38(B)(1) and (C)(1), a common pleas court presiding over
a criminal case involving a defendant charged with a violent first- or second-degree felony
who has been found incompetent to stand trial pursuant to R.C. 2945.37 may require the
defendant to undergo treatment for up to one year." State v. Williams, 126 Ohio St.3d 65,
2010-Ohio-2453, ¶ 11. If after one year the defendant does not respond to treatment and
remains incompetent, the law authorizes two distinct paths forward. Id. at ¶ 12. The first
path directs that the court or prosecutor may petition the probate court to commence civil
commitment proceedings. Id., citing R.C. 2945.39(A)(1). Second, as applicable to the
instant matter, the court sua sponte or the prosecuting attorney may move to have the
common pleas court retain jurisdiction over the defendant. Id., citing R.C. 2945.39(A)(2).
Specifically, as to the second approach:
              On the motion of the prosecutor or on its own motion, the
              court may retain jurisdiction over the defendant if, at a
              hearing, the court finds both of the following by clear and
              convincing evidence:

              (a) The defendant committed the offense with which the
              defendant is charged.

              (b) The defendant is a mentally ill person subject to court
              order or a person with an intellectual disability subject to
              institutionalization by court order.

R.C. 2945.39(A)(2).
       {¶ 29} It is undisputed that the state moved the trial court to retain jurisdiction over
appellant who was found incompetent to stand trial and unable to be restored to
competency within the time limit provided in R.C. 2945.38(C).
       {¶ 30} If a trial court determines the state has set forth clear and convincing
evidence to satisfy the elements of R.C. 2945.39(A)(2)(a) and (b), "the court shall commit
the defendant, if determined to require mental health treatment." R.C. 2945.39(D)(1). The
defendant must be placed "in the least-restrictive commitment alternative available
consistent with public safety and the defendant's welfare." Williams at ¶ 15, citing R.C.
2945.39(D)(1). In making its determination as to the least-restrictive commitment, "the
No. 20AP-196                                                                                  10


court shall consider the extent to which the [defendant] is a danger to [himself] and to
others, the need for security, and the type of crime involved." R.C. 2945.39(D)(1). The
statute provides that the court shall "give preference to protecting public safety." Williams
at ¶ 15, citing R.C. 2945.39(D)(1).
       B. Standard of Review
       {¶ 31} This court holds "the textbook standard of review for decisions finding a
person mentally ill and subject to court-ordered hospitalization, is clear and convincing
evidence." Licking & Knox Community Mental Health & Recovery Bd. v. T.B., 10th Dist.
No. 10AP-454, 2010-Ohio-3487, ¶ 5. Clear and convincing evidence is that degree of proof
that will produce in the mind of the trier of fact a firm belief or conviction as to the facts to
be established. Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.
It is more than a mere preponderance of the evidence, but does not require proof beyond a
reasonable doubt. Id. "Where the proof required must be clear and convincing, a reviewing
court will examine the record to determine whether the trier of facts had sufficient evidence
before it to satisfy the requisite degree of proof." State v. Schiebel, 55 Ohio St.3d 71, 74
(1990).
       {¶ 32} Appellant argues the trial court did not have sufficient evidence to support its
findings by clear and convincing evidence. Although he uses the term "sufficient,"
appellant's arguments address credibility, inconsistency, contradiction, and weight—which
are challenges to the manifest weight of the evidence. Furthermore, although this appeal
arises from a criminal case, in Williams the Supreme Court of Ohio determined R.C.
2945.39 is a civil statute. Williams at ¶ 37. Accordingly, we apply a civil standard of review.
In In re K.W., 10th Dist. No. 06AP-731, 2006-Ohio-4908, ¶ 6, this court held we would not
reverse a finding that a defendant is a mentally ill person subject to (court order) under R.C.
5122.01 as against the manifest weight of the evidence if it is " 'supported by some
competent, credible evidence going to all the essential elements of the case.' " Id., quoting
C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279 (1978). In State v. Decker, 10th
Dist. No. 16AP-684, 2017-Ohio-4266, ¶ 18 ("Decker I") (vacated upon reopening on other
No. 20AP-196                                                                                                    11


grounds by State v. Decker, 10th Dist. No. 16AP-684, 2020-Ohio-1464 ("Decker II")),4 this
court held we would review the appeal "based on whether the trial court had evidence
before it that was both sufficient and weighty enough to find the elements necessary for
commitment by 'clear and convincing evidence.' " Id. at ¶ 18.5 In our review, we are mindful
of both standards and will apply the same.
           {¶ 33} Furthermore, in our review we are mindful this matter was tried before the
bench, and this court has held " 'a judge is presumed to consider only the relevant, material
and competent evidence in arriving at a judgment, unless the contrary affirmatively appears
from the record.' " State v. Powell, 10th Dist. No. 14AP-1054, 2015-Ohio-4459, ¶ 20,
quoting State v. Johnson, 5th Dist. No. 2014CA00189, 2015-Ohio-3113, ¶ 91, citing State v.
White, 15 Ohio St.2d 146, 151 (1968). See also State v. Williams, 6th Dist. No. L-11-1084,
2013-Ohio-726, ¶ 29-30, appeal not allowed, 135 Ohio St.3d 1461, 2013-Ohio-2285.
           C. The Trial Court Did Not Err by Retaining Jurisdiction Over Appellant
           {¶ 34} In support of his sole assignment of error, that the trial court erred when it
found it retained jurisdiction over him, appellant raises two arguments.                              Appellant
contends the trial court erred when it found by clear and convincing evidence that:
(1) appellant committed the offenses with which he was charged, and (2) appellant is a
mentally ill person subject to court order. We address appellant's arguments in turn.




4 See appellate history of State v. Decker: Decker I, 2017-Ohio-4266 (original decision on appeal); State v.
Decker, 10th Dist. No. 16AP-684 (Dec. 5, 2017) (memorandum decision) (granting reopening of appeal); State
v. Decker, 151 Ohio St.3d 1509, discretionary appeal not allowed; Decker II, 2020-Ohio-1464 (vacating
original decision upon reopening appeal).

5   In Decker I, at ¶ 18, we stated:
          We never resolved the question set forth in Licking & Knox. But, upon our present revisit of the issue,
          we find that the Supreme Court has effectively resolved it by clarifying that C.E. Morris should not
          have been read to have created a distinct and more deferential manifest weight standard for civil cases
          and that sufficiency and weight are distinct concepts. Eastley [v. Volkman, 132 Ohio St.3d 328, 2012-
          Ohio-2179], at ¶ 8-23. Freed of the C.E. Morris standard, we rely instead on the language of the statute
          and the alternative proposed by Licking & Knox. We thus review Decker's appeal based on whether
          the trial court had evidence before it that was both sufficient and weighty enough to find the elements
          necessary for commitment by "clear and convincing evidence." R.C. 2945.39(A)(2); Licking & Knox
          at ¶ 5. Clear and convincing evidence is that degree of proof that will produce in the mind of the trier
          of fact a firm belief or conviction as to the facts to be established. Cross v. Ledford, 161 Ohio St. 469
          (1954), paragraph three of the syllabus. It is more than a mere preponderance of the evidence but
          does not require proof beyond a reasonable doubt. Id.
No. 20AP-196                                                                                             12


        1. Manifest Weight of the Evidence Supports the Trial Court's Finding
           that Appellant Committed the Offenses With Which He Was Charged


        {¶ 35} Appellant first argues in support of his assignment of error the trial court
erred when it found by clear and convincing evidence appellant committed the offenses
with which he was charged asserting the testimony presented at trial was insufficient.
                                           May 13, 2017 Incident
        {¶ 36} As to the May 13, 2017 incident, the trial court found by clear and convincing
evidence appellant committed aggravated robbery and two counts of robbery. In support
of his argument that the testimony presented at trial was insufficient, appellant contends
none of the witnesses that testified as to the May 13, 2017 incident saw what happened.6
        {¶ 37} As relevant here, aggravated robbery, as defined by R.C. 2911.01(A), provides:
"No person, in attempting or committing a theft offense * * * or in fleeing immediately after
the attempt or offense, shall * * * (3) [i]nflict, or attempt to inflict, serious physical harm on
another." In determining whether appellant met the statutory criteria for aggravated
robbery, we must also consider the definition of serious physical harm relevant to the facts
herein, pursuant to R.C. 2901.01(A)(5), which means, in relevant part, any of the following:
                (b) Any physical harm that carries a substantial risk of death;

                (c) Any physical harm that involves some permanent
                incapacity, whether partial or total, or that involves some
                temporary, substantial incapacity;

                (d) Any physical harm that involves some permanent
                disfigurement or that involves some temporary, serious
                disfigurement;

                (e) Any physical harm that involves acute pain of such
                duration as to result in substantial suffering or that involves
                any degree of prolonged or intractable pain.

Robbery, as defined by R.C. 2911.02 and in accord with the indictment filed against
appellant, provides: "(A) [n]o person, in attempting or committing a theft offense or in
fleeing immediately after the attempt or offense, shall * * * (2) [i]nflict, attempt to inflict,

6 During closing argument, the state acknowledged the testimony regarding the May 17, 2017 incident was

stronger than the testimony provided as to the May 13, 2017 incident, however, the state argued the offenses
for both incidents were proven by clear and convincing evidence.
No. 20AP-196                                                                              13


or threaten to inflict physical harm on another; (3) [u]se or threaten the immediate use of
force against another."
       {¶ 38} The testimony reflects Adi was led to believe he was arranging to purchase
an iPhone by way of contact through OfferUp, however, the intention was not to sell the
iPhone but to rob Adi. Murphy, appellant, and James drove to Adi's apartment complex
together. Appellant and James waited for Adi to meet alone with Murphy. While Adi was
in Murphy's car, appellant and James approached, opening Murphy's passenger side car
door. Adi was pulled from the car, assaulted, then assaulted again after he unsuccessfully
tried to run from appellant and James across the parking lot. Based on movements Murphy
felt while in her car, she believed a physical altercation took place. Adi's property was
removed from his pockets and appellant and James re-entered Murphy's car and with them
they had an iPhone and wallet they did not have when they arrived. Adi was left briefly
unconscious in the parking lot.
       {¶ 39} Detective Kirby testified to information gathered during the course of his
investigation that reflected the events of the incident as testified to by Murphy. Detective
Kirby testified to personally observing injury to Adi during his meeting with him and
receiving photographs from Adi taken after the incident depicting injury to Adi's face, nose,
lips, and mouth. The photographs provided to Detective Kirby reflect Adi was treated at a
hospital for his injuries and that he suffered abrasions to the inside of his upper lip and a
cut requiring stitches to the left side of his nose.
       {¶ 40} In arguing that the witnesses who testified did not personally observe the
May 13, 2017 incident, appellant specifically contends: (1) Murphy turned her back once
appellant and James encountered Adi, (2) Adi did not testify, and (3) Adi identified
someone other than appellant in the line-up.
       {¶ 41} Detective Kirby testified Adi indicated three black males assaulted and
robbed him and also provided Detective Kirby with identifying information that led him to
Murphy. Specifically, Adi had information from the OfferUp app he used to contact
Murphy in addition to Murphy's cell phone number. According to Detective Kirby, Adi had
researched on his own and found Murphy's Facebook page and provided a photograph of
her. From this information provided by Adi, Detective Kirby was able to identify Murphy.
There is no indication that Adi and Murphy knew one another other than this encounter.
No. 20AP-196                                                                              14


Both Murphy and Adi identified the use of a specific app, OfferUp, with which the crime
was facilitated.
       {¶ 42} Murphy's testimony identified appellant as one of the individuals who
participated in the incident and also established she felt movement in her car while
appellant and James were involved with Adi, in addition to appellant and James returning
to her car with property they did not possess before she dropped them off in front of Adi's
apartment complex. The trial judge was aware that Murphy did not visually observe Adi
being robbed or physically harmed. The trial judge was also aware that Adi did not testify
and further did not identify appellant as one of his assailants.
       {¶ 43} Thus, we are not persuaded by appellant's arguments.
       {¶ 44} Accordingly, we find the trial court's finding by clear and convincing evidence
that appellant committed the offenses related to the May 13, 2017 incident was not against
the manifest weight of the evidence.
                                       May 17, 2017 Incident
       {¶ 45} As to the May 17, 2017 incident, the trial court found by clear and convincing
evidence that appellant committed aggravated burglary, aggravated robbery, two counts of
robbery, and kidnapping. The indictment included firearm specifications associated with
the charges related to the May 17, 2017 offense. The state acknowledged during closing
arguments that evidence was not presented to support the firearm specifications included
in the indictment and requested the court dismiss the charges. Aggravated burglary, as
defined by R.C. 2911.11, provides:
              (A) No person, by force, stealth, or deception, shall trespass in
              an occupied structure or in a separately secured or separately
              occupied portion of an occupied structure, when another
              person other than an accomplice of the offender is present,
              with purpose to commit in the structure or in the separately
              secured or separately occupied portion of the structure any
              criminal offense, if any of the following apply:

              (1) The offender inflicts, or attempts or threatens to inflict
              physical harm on another;

              (2) The offender has a deadly weapon or dangerous ordnance
              on or about the offender's person or under the offender's
              control.
No. 20AP-196                                                                             15


Kidnapping, as defined by R.C. 2905.01, provides:

              (A) No person, by force, threat, or deception, or, * * * by any
              means, shall remove another from the place where the other
              person is found or restrain the liberty of the other person, for
              any of the following purposes:

              ***

              (2) To facilitate the commission of any felony or flight
              thereafter[.]

       {¶ 46} The testimony presented at trial reflects Small invited Murphy to his
apartment after communicating with her on the Plenty of Fish app. Murphy testified she
drove James and appellant to Small's apartment, while Tanksley drove Taylor separately to
meet James in the apartment complex parking lot. Murphy was instructed to go into
Small's apartment and wait for a knock at the door. Both Murphy and Tanksley testified
appellant was present with the group that entered Small's apartment, without Small's
invitation or consent. Appellant and James had a golf club, and Small was then struck with
the golf club and held against a wall rendering him unable to free himself. While Small was
beaten and held, his personal belongings and cash were stolen by the group. Both Small
and Tanksley testified the group was present in Small's apartment for approximately three
minutes. Small testified he suffered physical injuries as a result of the robbery in his
apartment and since the robbery he suffers from paranoia and fear.
       {¶ 47} In support of his argument that the testimony presented at trial was
insufficient, appellant asserts the following arguments regarding the testimony presented
related to the May 17, 2017 incident: (1) Tanksley testified Murphy was lying, (2) Murphy
ran out of Small's apartment upon the group entering, and (3) Small testified but was
unable to identify appellant in a photo array.
       {¶ 48} In addressing appellant's first argument, review of the record reflects
Tanksley testified Taylor carried Small's T.V. out of the apartment and testified Murphy
lied when she testified it was Tanksley who had the T.V. The question appellant raises is
one of credibility. We have noted in the criminal context, and find to be equally applicable
here, that determinations of credibility and weight of the testimony are primarily for the
trier of fact. State v. Hart, 10th Dist. No. 17AP-659, 2018-Ohio-2907, ¶ 19. "[W]hile the
No. 20AP-196                                                                              16


[factfinder] may take note of the inconsistencies and resolve or discount them accordingly,
* * * such inconsistencies do not render defendant's conviction against the manifest weight
or sufficiency of the evidence." (Quotations and citations omitted.) State v. Stewart, 10th
Dist. No. 10AP-526, 2011-Ohio-466, ¶ 20. Thus, we are not persuaded by appellant's
arguments.
       {¶ 49} In addressing appellant's second and third arguments, we note that although
Murphy left Small's apartment prior to the group entering, her testimony provides
sufficient facts to establish the events prior to and after the offense in Small's apartment.
Further, although Small did not identify appellant as one of his assailants, he did identify
Murphy and Tanksley. Small identified Murphy to Detective Kirby by her cell phone
number and also a Facebook picture. Small identified Tanksley's license plate number and
also provided testimony similar to Murphy—that the group drove to Small's apartment in
two vehicles, both of which were identified by Small in his testimony. It was through
Small's identification of Tanksley's license plate number that Tanksley was identified as
being part of the May 17, 2017 incident. As with the May 13, 2017 incident, the trial judge
was aware that Murphy did not observe visually the incident that occurred in Small's
apartment and further that Small did not identify appellant as one of his assailants. Thus,
we are not persuaded by appellant's arguments.
       {¶ 50} Accordingly, we find the trial court's finding by clear and convincing evidence
that appellant committed the offenses related to the May 17, 2017 incident was not against
the manifest weight of the evidence.
       {¶ 51} In addition to arguing the trial court erred in finding appellant committed the
charged offenses by clear and convincing evidence, appellant argues the trial court was
required to provide a limiting instruction to the jury pursuant to R.C. 2923.03(D), which
provides:
              If an alleged accomplice of the defendant testifies against the
              defendant in a case in which the defendant is charged with
              complicity in the commission of or an attempt to commit an
              offense, an attempt to commit an offense, or an offense, the
              court, when it charges the jury, shall state substantially the
              following:

              "The testimony of an accomplice does not become
              inadmissible because of his complicity, moral turpitude, or
No. 20AP-196                                                                                              17


                self-interest, but the admitted or claimed complicity of a
                witness may affect his credibility and make his testimony
                subject to grave suspicion, and require that it be weighed with
                great caution.

                It is for you, as jurors, in the light of all the facts presented to
                you from the witness stand, to evaluate such testimony and to
                determine its quality and worth or its lack of quality and
                worth."

(Emphasis added.) Appellant's hearing was tried before the bench and did not involve a
jury; therefore, we do not find the limiting instruction was required. See R.C. 2923.03(D);
In re Watson, 47 Ohio St.3d 86, 91 (1989) (observing "this case was tried before the trial
judge; therefore, the risk that the jury would not follow the court's instructions was not
present. Furthermore, we have noted that the trial court can be presumed to apply the law
correctly, and there is no reason to believe otherwise in this case").
        2. Manifest Weight of the Evidence Supports Trial Court Finding that
           Appellant is a Mentally Ill Person Subject to Court Order

        {¶ 52} Appellant also argues in support of his assignment of error that the trial court
erred when it found by clear and convincing evidence that he is a mentally ill person subject
to court order.
        {¶ 53} As relevant here, in order to retain jurisdiction over appellant, in addition to
finding appellant committed the offenses with which he was charged, the trial court must
also find by clear and convincing evidence that appellant is "a mentally ill person subject to
court order." R.C. 2945.39(A)(2)(a) and (b).7 As provided in R.C. 2945.37(A)(7), applicable
to R.C. 2945.39, " 'mentally ill person subject to court order' [has] the same meaning as in
section 5122.01 of the Revised Code." R.C. 5122.01(B) states, in relevant part:
                "Mentally ill person subject to court order" means a mentally
                ill person who, because of the person's illness:

                (1) Represents a substantial risk of physical harm to self as
                manifested by evidence of threats of, or attempts at, suicide or
                serious self-inflicted bodily harm;


7 R.C. 2945.39(A)(2)(b) includes in the alternative a person with an intellectual disability subject to

institutionalization by court order, however, here the trial court did not find appellant had an intellectual
disability subject to institutionalization by court order and therefore the alternative finding will not be
explored.
No. 20AP-196                                                                                             18


                (2) Represents a substantial risk of physical harm to others as
                manifested by evidence of recent homicidal or other violent
                behavior, evidence of recent threats that place another in
                reasonable fear of violent behavior and serious physical harm,
                or other evidence of present dangerousness;

                (3) Represents a substantial and immediate risk of serious
                physical impairment or injury to self as manifested by
                evidence that the person is unable to provide for and is not
                providing for the person's basic physical needs because of the
                person's mental illness and that appropriate provision for
                those needs cannot be made immediately available in the
                community;

                (4) Would benefit from treatment for the person's mental
                illness and is in need of such treatment as manifested by
                evidence of behavior that creates a grave and imminent risk to
                substantial rights of others or the person[.]

                ***

Pursuant to R.C. 5122.01(A), " '[m]ental illness' means a substantial disorder of thought,
mood, perception, orientation, or memory that grossly impairs judgment, behavior,
capacity to recognize reality, or ability to meet the ordinary demands of life."
        {¶ 54} In finding clear and convincing evidence appellant suffers from a mental
illness as defined by R.C. 5122.01(A), the trial court cited Dr. Rasmussen's October 30, 2019
report wherein the doctor stated appellant "suffers from a 'substantial disorder of thought,
mood, perception, orientation, or memory that grossly impairs judgment, behavior,
capacity to recognize reality, or ability to meet the ordinary demands of life.' " (Mar. 5,
2020 Entry at 13.) Based on the testimony of Dr. Rasmussen and the reports submitted to
the court, the trial court found factors (1), (3), and (4) of R.C. 5122.01(B) were present. The
trial court concluded appellant suffers from a mental illness and is a mentally ill person
subject to court order.
        {¶ 55} Appellant raises two arguments in support of his contention that the court
lacked clear and convincing evidence to find him a mentally ill person subject to court
order.8 First, appellant argues the trial court relied on authority found in K.W. and Decker

8We note appellant does not raise argument related to the trial court's finding him mentally ill pursuant to
R.C. 5122.01(A), therefore we will not address the trial court's consideration and findings thereunder.
No. 20AP-196                                                                                                     19


I in error to support its finding the categories enumerated in R.C. 5122.01(B) are not
cumulative, thereby requiring only one category be met in order to find appellant is a
mentally ill person subject to court order.                     Second, appellant argues the testimony
presented by Dr. Rasmussen was insufficient to support a finding that even one of the R.C.
5122.01(B) categories was met.
           a. Application of R.C. 5122.01(B) Criteria in the Disjunctive
           {¶ 56} Appellant argues the trial court's application of R.C. 5122.01(B) in the
disjunctive was in error because K.W. involved a probate court's involuntary commitment
decision and Decker I was vacated upon reopening the appeal,9 and also relied on a case10
which involved a probate court's involuntary commitment decision. Appellant suggests a
probate court's determination whether a person is mentally ill and subject to court order in
the context of determining whether to authorize involuntary commitment or medication is
different from the determination the trial court here made regarding whether appellant is
mentally ill and subject to court order in the context of determining whether it may retain
jurisdiction over a defendant in a criminal case.
           {¶ 57} We are not persuaded. A probate court's determination regarding
involuntary commitment or medication of a mentally ill person is governed by R.C. Chapter
5122. "As used in this chapter [R.C. 5122]," "[m]ental illness" is defined at R.C. 5122.01(A),
and "[m]entally ill person subject to court order" is defined at R.C. 5122.01(B). The trial
court's determination here regarding retaining jurisdiction over appellant in a criminal case
is governed by R.C. 2945.39. "As used in sections 2945.37 to 2945.402 of the Revised
Code," "mentally ill person subject to court order" "[has] the same meaning as in section
5122.01 of the Revised Code." R.C. 2945.37(A)(7).


9   This court explained in Decker II, at ¶ 1:

           Defendant-appellant, Louis Decker, previously appealed a September 21, 2016 entry of the Franklin
           County Court of Common Pleas committing him to the Columbus Developmental Center pursuant to
           R.C. 2945.39(D)(1) and 5122.01(B)(2). State v. Decker, 10th Dist. No. 16AP-684, 2017-Ohio-4266
           ("Decker I"). We affirmed the commitment decision. Id. However, in a memorandum decision issued
           on December 5, 2017, we granted an application for reopening of the appeal pursuant to App.R. 26(B).
           State v. Decker, 10th Dist. No. 16AP-684, ¶ 14-25 (Dec. 5, 2017) (memorandum decision) ("Decker
           II"). Because we find that trial counsel was ineffective in failing to adequately contest the question of
           Decker's guilt and because appellate counsel was likewise ineffective in failing to raise that issue on
           appeal, we vacate our prior decision and reverse.

10   In re Mental Illness of Boggs, 50 Ohio St.3d 217 (1990).
No. 20AP-196                                                                                   20


       {¶ 58} We do not agree with appellant that the precedent applying R.C. 5122.01(B)
in the disjunctive in the context of a probate court determining involuntary commitment or
medication should not also be applied in the context of determining retaining jurisdiction
pursuant to R.C. 2945.39 in the context of a criminal case as the definition in R.C.
5122.01(B) is used, as directed by statute, in both contexts. See In re Mental Illness of
Boggs, 50 Ohio St.3d 217, 219 (1990) (stating "pursuant to R.C. 5122.11, proceedings for
judicial hospitalization commence upon the filing of an affidavit which must contain a
specific allegation setting forth at least one category listed in R.C. 5122.01(B)") (Emphasis
omitted.); Decker I at ¶ 20 (stating "[a]lthough the statutory language does not indicate
whether this list is conjunctive or disjunctive, the Supreme Court has stated that the
definition may be satisfied if at least one of the categories is met"); In re T.B., 10th Dist. No.
11AP-99, 2011-Ohio-1339, ¶ 18 (even if the probate court lacked clear and convincing
evidence to satisfy R.C. 5122.01(B)(2), the probate court shall be affirmed because "clear
and convincing evidence supports a finding under R.C. 5122.01(B)(4)"); In re A.C., 10th
Dist. No. 20AP-82, 2021-Ohio-2116, ¶ 39 (evidence supported the finding that the appellant
was a mentally ill person subject to court order pursuant to R.C. 5122.01(B)(4) and
therefore the court must affirm even if evidence did not support the finding that the
appellant was a mentally ill person subject to court order pursuant to R.C. 5122.01(B)(3)).
Furthermore, appellant points us to no authority that would support the categories of R.C.
5122.01(B) must be met in the conjunctive, rather than the disjunctive, to find a person is a
"[m]entally ill person subject to court order." Therefore, we find the trial court did not err
in its application of R.C. 5122.01(B) in the disjunctive rather than the conjunctive.
       b. Manifest Weight of Dr. Rasmussen's Testimony and Report
       {¶ 59} In addition to questioning the trial court's application of R.C. 5122.01(B),
appellant also asserts the testimony of Dr. Rasmussen was insufficient to support the trial
court's finding by clear and convincing evidence that appellant is a mentally ill person
subject to court order pursuant to R.C. 5122.01(B)(1), (3), and (4). Appellant contends that
"based upon inconsistencies in the doctor's statements versus conclusions reached by her
staff, there was not clear and convincing evidence that even one of the four factors was
present." (Appellant's Brief at 12.)
No. 20AP-196                                                                                               21


        {¶ 60} We begin by noting that before the trial court appellant conceded that R.C.
5122.01(B)(4) was met.11 This concession alone suffices to support the trial court's finding
pursuant to R.C. 2945.39(A)(2)(b) and 5122.01(B). Nevertheless, we will examine
appellant's arguments and look to Dr. Rasmussen's testimony during the January 21, 2020
hearing regarding her evaluations of appellant and her reports dated May 30 and
October 30, 2019.
        {¶ 61} Dr. Rasmussen conducted her first evaluation of appellant on May 21, 2019
on a request for an intellectual disability evaluation as a result of an evaluation performed
by Dr. Martines dated April 18, 2019. In addition to finding appellant incompetent to stand
trial, Dr. Rasmussen's May 30, 2019 report found appellant had cognitive deficits that fall
within the borderline to mild range; but was unable to clearly identify the exact level of
deficit due to inconsistencies between what was reported of appellant's abilities by his
father and Dr. Rasmussen's observations of appellant at the time.                        As a result, Dr.
Rasmussen recommended continued evaluation and treatment in a facility operated by
ODDD, which was the least restrictive treatment alternative consistent with appellant's
needs. Thereafter, appellant was committed to CDC pursuant to the trial court's June 18,
2019 entry.
        {¶ 62} Dr. Rasmussen conducted a second evaluation of appellant on October 29,
2019, reflected in a report dated October 30, 2019. Dr. Rasmussen testified that on
admission to CDC appellant was evaluated by the CDC psychiatrist and given a diagnosis
of Schizoaffective Disorder for which he was prescribed medications. Dr. Rasmussen
reported appellant is compliant with taking his medications and exhibiting a decrease in
symptoms. Dr. Rasmussen testified appellant's adaptive behavior score, completed by staff
working in appellant's unit, reflected the same level as reported by appellant's father in May
2019. However, overall, despite having a course of treatment, Dr. Rasmussen testified
appellant showed little progress with regard to competency and restoration. Dr. Rasmussen
further testified there was not a substantial probability appellant would become competent
if given further treatment.


11 Appellant's lawyer stated: "As far as number (4), I don't think I can really disagree with benefitting from

treatment. Clearly, he is benefitting from treatment. I think the doctor testified that he has been doing well
and he has been compliant with his medication, so I don't think there is any evidence to say that number (4)
is not present." (Tr. at 204.)
No. 20AP-196                                                                                                 22


        {¶ 63} In her October 30, 2019 report, Dr. Rasmussen found appellant to be
mentally ill, taking into consideration the definition as provided by R.C. 5122.01(A). In her
testimony, Dr. Rasmussen listed the following factors as considerations supporting her
diagnosis: impairment in judgment, self-harm behavior exhibited by banging his head on
the wall or hitting himself in the head, some hallucinations, and support needed in order to
meet the demands of ordinary life. Dr. Rasmussen further testified to appellant being a
vulnerable individual who is easily influenced by other people; more specifically, appellant
is unable to think through his actions and potential consequences.
        {¶ 64} Dr. Rasmussen testified appellant was already determined unable to manage
his own affairs because a payee was established for appellant prior to his arrival at CDC.
According to Dr. Rasmussen, appellant's payee manages his funds and bills due to his
inability to understand money. Dr. Rasmussen does not believe appellant could live on his
own safely and independently and, in order for appellant to do so, he would need services
providing structure, support, and supervision in order for him to live in the community,
none of which are currently in place for appellant. She noted concerns for appellant's
safety, and identified a hot stove as a risk.
        {¶ 65} Further, Dr. Rasmussen testified appellant lacks insight into his condition
that would be necessary to ensure appellant will continue with treatment as prescribed or
seek professional medical help. Dr. Rasmussen believes commitment to ODDD, such as
CDC, would be the least restrictive setting after taking into consideration appellant's level
of dangerousness to himself and others, and appellant's treatment needs regarding daily
living skills, money management, and mental illness.
        {¶ 66} In support of his argument that insufficient evidence was presented to
support finding appellant a mentally ill person subject to court order pursuant to R.C.
5122.01(B), appellant contends Dr. Rasmussen's opinion was contradicted both by the
record and on cross-examination. We will address appellant's arguments in turn.
        {¶ 67} Appellant first argues against Dr. Rasmussen's opinion regarding R.C.
5122.01(B)(1), that he represents a substantial risk of physical harm to himself.12 Appellant
points specifically to Dr. Rasmussen's responses on cross-examination where appellant

12 Under R.C. 5122.01(B), " 'Mentally ill person subject to court order' means a mentally ill person who, because

of the person's illness: (1) Represents a substantial risk of physical harm to self as manifested by evidence of
threats of, or attempts at, suicide or serious self-inflicted bodily harm."
No. 20AP-196                                                                                                 23


argues Dr. Rasmussen conceded his self-harm was merely him banging his head when
frustrated.
        {¶ 68} Dr. Rasmussen testified appellant engages in self-harm by hitting himself in
the head or banging his head against the wall or similar acts, generally as a result of
frustration; however, on cross-examination Dr. Rasmussen acknowledged appellant's head
banging was not reported during his evaluation with her.                         Dr. Rasmussen testified
appellant's self-harm behavior was reported by Dr. Martines in her report which was
reviewed by Dr. Rasmussen for purposes of gathering background information. Dr.
Rasmussen testified according to Dr. Martines' report, "[appellant] reported frequent
thoughts of self-harm and recent attempts to punch himself or hit his head on walls; and
that due to those concerns, at the conclusion of the interview, Dr. Martines personally met
with the Correctional Mental Health Coordinator and conveyed her concerns." (Tr. at 176.)
Dr. Rasmussen testified appellant's self-harm behaviors were observed at CDC and have
improved. Dr. Rasmussen opined the self-harm behaviors exhibited by appellant could be
serious in that brain damage could result from head banging. Dr. Rasmussen also testified
that in addition to engaging in self-harm behaviors, appellant exhibits poor judgment
leading him to situations where he could be a danger to himself.
        {¶ 69} We are not persuaded by appellant's argument. Accordingly, we find the trial
court's finding by clear and convincing evidence that appellant was a mentally ill person
subject to court order pursuant to R.C. 5122.01(B)(1) was not against the manifest weight
of the evidence.
        {¶ 70} Appellant next argues against Dr. Rasmussen's opinion regarding R.C.
5122.01(B)(3), that appellant represented a risk of serious physical injury to himself due to
his inability to provide for his basic needs.13 Appellant contends Dr. Rasmussen's opinion
was contradicted by CDC staff who interacted with appellant on a daily basis and observed
his ability to perform a wide variety of tasks.



13 Under R.C. 5122.01(B), " 'Mentally ill person subject to court order' means a mentally ill person who, because

of the person's illness: * * * (3) Represents a substantial and immediate risk of serious physical impairment
or injury to self as manifested by evidence that the person is unable to provide for and is not providing for the
person's basic physical needs because of the person's mental illness and that appropriate provision for those
needs cannot be made immediately available in the community."
No. 20AP-196                                                                                            24


        {¶ 71} An adaptive behavior assessment of appellant is reflected in both Dr.
Rasmussen's reports. The adaptive behavior assessment is made up of three domains;
conceptual, social, and practical. Appellant's father provided responses to complete the
assessment for the May 30, 2019 report, and CDC staff working with appellant on a daily
basis completed the assessment for the October 30, 2019 report.
        {¶ 72} With regard to the social domain, on cross-examination, counsel questioned
Dr. Rasmussen regarding appellant's ability to perform a number of tasks as indicated in
her May 30, 2019 report. Specifically, the report indicates appellant is able to reserve
tickets in advance and make travel arrangements. Dr. Rasmussen responded that although
the CDC staff reported appellant was able to perform a number of tasks, she clarified that
staff did not have the opportunity to observe appellant performing the identified tasks such
as purchasing tickets in advance or making travel arrangements. Dr. Rasmussen testified,
"[m]y report states that per that assessment that staff identified him as being able to do
those things. * * * With the caveat that we have no experience with him being able to do
that." (Tr. at 168.)14 We note specific tasks regarding the social domain were not delineated
in the October 30, 2019 report in which CDC staff completed the responses, rather the line
of questioning on cross-examination referred to the responses given by appellant's father
who provided responses to those specific tasks. Notwithstanding the confusion during
cross-examination of Dr. Rasmussen during this particular juncture of the trial, appellant's
social domain was his highest score on the adaptive behavior assessment, scoring high or
higher than 21 percent of people his age in the May 30, 2019 report and high or higher than
23 percent of people his age in the October 30, 2019 report.
        {¶ 73} With regard to the practical domain, summarizing appellant's performance
across community use, home living, health and safety, self-care, and work skill areas,
appellant's lowest score was in the area of health and safety and highest in self-care; ranking
him in the below average range at high or higher than 9 percent of people his age according
to both of Dr. Rasmussen's reports. Dr. Rasmussen explained that means only 9 percent of
people function at the same or a lower level than that scored by appellant.



14We note that Dr. Rasmussen's October 30, 2019 report states CDC staff performed the evaluation, however
the caveat as testified to by Dr. Rasmussen was not explicitly stated in the report nor was a note made that
some tasks are not observable in the CDC.
No. 20AP-196                                                                                25


       {¶ 74} With regard to the conceptual domain, summarizing appellant's performance
across communication, functional academics, and self-direction skill areas, appellant's
conceptual domain score was in the low range, high or higher than 7 percent of people his
age in both Dr. Rasmussen's reports. The tasks identified by counsel on cross-examination
such as appellant's ability to state his telephone number, answer the phone, complete
written forms to apply for jobs, write and send e-mails, were detailed in the May 30, 2019
report. Dr. Rasmussen testified that those persons unable to perform the tasks detailed on
the record would suffer from either profound intellectual disability or a physical limitation.
       {¶ 75} Dr. Rasmussen's October 30, 2019 report regarding the results of appellant's
adaptive behavior assessment reflect appellant's lowest score was in health and safety and
his highest score was in the area of self-care; overall the results of the testing reflected in
the October 30, 2019 report are consistent with the results in the May 30, 2019 report when
appellant's father provided responses. However, appellant's adaptive behavior assessment
results were not the only indicators on which Dr. Rasmussen relied to form her opinion as
to whether category R.C. 5122.01(B)(3) was present.
       {¶ 76} Specifically addressing the reasons that support her opinion that appellant is
a mentally ill person subject to court order pursuant to R.C. 5122.01(B)(3), Dr. Rasmussen
testified that at the time of the May 2017 incidents, appellant was not receiving mental
health services. Dr. Rasmussen continued that mental health services are not established
for appellant in the community and obtaining those services are not a simple task. Dr.
Rasmussen believes appellant would potentially need some services in place 24/7 in order
to provide the needed supervision and support.
       {¶ 77} We are not persuaded by appellant's argument that Dr. Rasmussen's opinion
was contradicted regarding appellant's risk of serious injury to himself due to his inability
to provide for his basic needs. Accordingly, we find the trial court's finding by clear and
convincing evidence that appellant was a mentally ill person subject to court order pursuant
to R.C. 5122.01(B)(3) was not against the manifest weight of the evidence.
No. 20AP-196                                                                                                 26


        {¶ 78} Appellant's third argument addresses Dr. Rasmussen's opinion regarding
R.C. 5122.01(B)(4), that appellant could benefit from treatment for mental illness.15 We
have already observed that before the trial court appellant conceded that R.C. 5122.01(B)(4)
had been established. Notwithstanding, before this court, appellant argues there is a lack
of history on which Dr. Rasmussen could opine appellant would not take his medications.
During her testimony, Dr. Rasmussen acknowledged it was difficult for her to answer
whether appellant would continue treatment should he be released from commitment. Dr.
Rasmussen affirmed appellant is compliant in taking his medications at CDC; however, she
also noted a nurse delivers his daily medications. Without past history to establish
conformity, Dr. Rasmussen could not affirmatively answer how compliant appellant would
be with his medication. Dr. Rasmussen testified appellant's mental illness and the concerns
held regarding appellant by Dr. Rasmussen would not be resolved even if appellant was
compliant taking his medications. Dr. Rasmussen explained appellant's medications were
prescribed to address his symptoms of hallucinations and for mood stabilization. However,
according to Dr. Rasmussen, appellant's issues with judgment, perception, and impulsivity
would still be present.
        {¶ 79} In specifically addressing the reasons that support her opinion that appellant
is a mentally ill person subject to court order pursuant to R.C. 5122.01(B)(4), Dr.
Rasmussen testified that without services in place for appellant in the community or
supervision, appellant could find himself in a situation similar to the May 2017 incidents,
by way of associating with individuals who are not a good influence coupled with his lack
of judgment. Dr. Rasmussen testified in her opinion that the crimes committed by appellant
were near the highest level of seriousness having potential to create danger or harm to
others, which appellant remains at risk for becoming involved in again.
        {¶ 80} We are not persuaded by appellant's argument that his lack of history to
support questionable compliance with his medications defeats Dr. Rasmussen's testimony
that he could benefit from treatment for his mental illness. Accordingly, we find the trial
court's finding by clear and convincing evidence that appellant was a mentally ill person


15 Under R.C. 5122.01(B), " 'Mentally ill person subject to court order' means a mentally ill person who, because

of the person's illness: * * * (4) Would benefit from treatment for the person's mental illness and is in need of
such treatment as manifested by evidence of behavior that creates a grave and imminent risk to substantial
rights of others or the person."
No. 20AP-196                                                                               27


subject to court order pursuant to R.C. 5122.01(B)(4) was not against the manifest weight
of the evidence.
        {¶ 81} Furthermore, on review of Dr. Rasmussen's testimony and reports, in
addition to the specific arguments asserted by appellant as addressed above, we do not find
Dr. Rasmussen's opinion was contradicted.
       {¶ 82} Finally, the Supreme Court instructed courts to exercise broad discretion
under R.C. 5122.01(B), pursuant to a totality of the circumstances test. In re Burton, 11 Ohio
St.3d 147, 149-50 (1984). Specifically, the Supreme Court provided:
               In order to guide the court's discretion in this regard, we
               hereby adopt a "totality of the circumstances" test to be
               utilized in determining whether a person is subject to
               hospitalization under R.C. 5122.01(B). This test balances the
               individual's right against involuntary confinement in
               deprivation of his liberty, and the state's interest in
               committing the emotionally disturbed. See Addington v.
               Texas (1979), 441 U.S. 418. Factors which are to be considered
               by the court in a commitment hearing include, but are not
               limited to, the following: (1) whether, in the court's view, the
               individual currently represents a substantial risk of physical
               harm to himself or other members of society; (2) psychiatric
               and medical testimony as to the present mental and physical
               condition of the alleged incompetent; (3) whether the person
               has insight into his condition so that he will continue
               treatment as prescribed or seek professional assistance if
               needed; (4) the grounds upon which the state relies for the
               proposed commitment; (5) any past history which is relevant
               to establish the individual's degree of conformity to the laws,
               rules, regulations and values of society; and (6) if there is
               evidence that the person's mental illness is in a state of
               remission, the court must also consider the medically
               suggested cause and degree of the remission and the
               probability that the individual will continue treatment to
               maintain the remissive state of his illness should he be
               released from commitment.

               The trial court is not limited to consider only the above
               factors. The court may, in its discretion, consider other
               relevant evidence to make an informed decision as to the
               person's present mental condition.

Burton at 149-50.
No. 20AP-196                                                                              28


       {¶ 83} Considering the totality of the circumstances, Dr. Rasmussen found appellant
to be a vulnerable individual in his ability to exercise good judgment or make decisions on
his own. By way of example, Dr. Rasmussen testified to a time when appellant was asked
what he would do if another prisoner told him to change his story; appellant responded he
would change his story. Dr. Rasmussen further opined appellant is easily led and lacks the
ability to sort through actions and potential consequences.
       {¶ 84} As to the incidents that occurred in May 2017 that led to appellant's criminal
indictment, Dr. Rasmussen believes appellant "found himself in a situation where he was
asked to do things and was kind of led down the path that I don't think he would have done
on his own." (Tr. at 150.) Considering the level of seriousness of the crimes with which
appellant was charged, Dr. Rasmussen testified she rated the charges faced by appellant as
an eight out of ten, ten being the highest level of seriousness. Dr. Rasmussen also testified
the charges faced by appellant have potential to create danger or harm to others. Dr.
Rasmussen opined that without supervision, appellant remains at risk for becoming
involved in incidents similar to those for which he is charged.
       {¶ 85} Dr. Rasmussen further testified appellant does not have insight into his
condition to ensure he will continue treatment as prescribed or seek professional assistance
if needed. At the time of Dr. Rasmussen's testimony, appellant's mental illness was not in
a state of remission. In addition to mental health services not being established for
appellant, Dr. Rasmussen testified he does not have the capacity or capability to establish
those services himself.    Dr. Rasmussen stated appellant needs supervision for safe
functioning in the community and would not function independently. Dr. Rasmussen
pointed to the fact that appellant has a payee and has already been determined unable to
manage his own affairs. Further, in forming her opinion, Dr. Rasmussen testified she
considered the extent appellant may be a danger to himself and others.
       {¶ 86} Thus, taking into consideration the foregoing analysis, we find the trial
court's finding by clear and convincing evidence that appellant was a mentally ill person
subject to court order pursuant to R.C. 5122.01(B)(1), (3), and (4) was not against the
manifest weight of the evidence.
       {¶ 87} Accordingly, we overrule appellant's sole assignment of error.
No. 20AP-196                                                                        29


IV. Conclusion
      {¶ 88} Having overruled appellant's sole assignment of error, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                   Judgment affirmed.
                          BROWN and KLATT, JJ., concur.